Citation Nr: 0531912	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-11 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in 
Philadelphia, Pennsylvania, which denied service connection 
for PTSD.

In August 2004, the Board granted the veteran's motion to 
advance his case on its docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).

Shortly thereafter, in August 2004, the Board remanded the 
case to the RO for further development.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim addressed by this decision 
has been obtained by the RO.

2.  There is no competent evidence of a diagnosis of PTSD.


CONCLUSION OF LAW

The veteran did not incur PTSD during or as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The February 2003 statement of the case, the June 2005 
supplemental statement of the case and October 2001, November 
2002, August 2004, January 2005 and April 2005 letters from 
the RO or Appeals Management Center (AMC), gave the veteran 
notice of the evidence necessary to substantiate his claim on 
appeal.  

The evidence development letters dated in October 2001, 
November 2002, August 2004, and January 2005, also advised 
the veteran of what evidence he was responsible for providing 
and what evidence VA would undertake to obtain.  The January 
2005 letter specifically told the veteran to submit all 
evidence in his possession.  

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded necessary VA examinations.  He has declined to 
report for further VA examinations, although communications 
from the RO have informed him that his claim had been denied 
due to the absence of a diagnosis of PTSD.  The veteran's 
representative has argued for a further remand of this case 
so that the veteran could be afforded a fee basis 
examination.  The veteran has not indicated, however, that he 
would be willing to travel to an examination whether at a VA 
or non-VA facility.  Moreover, the veteran has been afforded 
two VA examinations.

The veteran has also reported that he had received no 
treatment for PTSD, and that he had no other records.

Information received from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records and personnel file are not available at that facility 
due to possible destruction during a fire at the NPRC, in St. 
Louis, Missouri, in July 1973.  The Board is aware that in 
such situations, it has a heightened obligation to explain 
its findings and conclusions and carefully consider the 
benefit- of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Factual Backgrounds

The veteran's certificate of honorable discharge shows that 
he served in the Army Air Force in the European Theater of 
Operations and participated in air combat.  He received the 
European African Middle Eastern Ribbon with one bronze and 
one silver battle star.  He also received the Air Medal with 
three bronze clusters.

In November 2001 the veteran submitted various documents in 
support of his claim.  The documents consisted of a 
Separation Qualification Record which evidenced the fact that 
the veteran served as a tail gunner and flew 51 combat 
missions over Germany, France, and the Balkans.  

Also included with the documents was an August 1996 letter 
from the Ambassador of the Russian Federation to the United 
States which informed the veteran that he had been awarded 
the Commemorative Medal "The 50th Anniversary of the Victory 
in the Great Patriotic War" (World War II). The Ambassador 
thanked the veteran for his courage and personal contribution 
to the allied support of Russia during her fight for freedom 
against Nazi Germany.  

In November 2001 the veteran submitted an extensive list of 
the stressors he sustained during service.  He related that 
he completed 51 combat missions as a B-17 tail gunner and in 
doing so he witnessed numerous B-17s shot down.  He 
frequently saw blood, guts and shrapnel holes in aircraft.  
He also witnessed the deaths and injuries of fellow crewmen.    

The veteran also submitted an article entitled, "Crew 
Histories of a Much-Decorated B-17 Bomber Group During World 
War II."  Throughout the article, the veteran highlighted 
various information.  Of relevance was a sentence which 
reflected that the veteran flew 50 missions and after the 
original crew he flew with was shot down he continued to fly 
with other crews.  

The veteran was accorded a VA psychiatric examination in 
April 2002.  At that time, he complained of recurring 
nightmares pertaining to his experience in World War II.  He 
recounted the nightmares to the examiner in detail and stated 
that his sleep was impaired due to these dreams.  He also 
reported that he avoided situations which brought back 
memories of World War II such as fireworks, because they 
reminded him of bombs.  Socially, he had a good relationship 
with his wife, family and friends and had no difficulty 
expressing feelings of love or being close to others.  On 
Axis I the examiner stated that the veteran had some symptoms 
of PTSD but did not meet the DSM IV criteria "of 
psychopathology regarding meeting a diagnosis of PTSD."

The examiner felt that the symptoms displayed by the veteran 
were typical of an individual who sustained the type of 
trauma which he did.  The examiner opined that the veteran 
did not meet the criteria for PTSD because he was well 
adjusted, displayed good coping skills and had the ability to 
express feelings.  He further commented that the veteran had 
been involved in very healthy relationships and was 
intelligent and hard working.

In December 2002 the veteran was again afforded a VA 
examination.  He reiterated his previous complaints of 
experiencing nightmares and impaired sleep.  He reported that 
he had intrusive thoughts about the war which were brought on 
by certain memories.  He acknowledged some depressive 
symptoms but the examiner noted that the symptoms were not 
substantial to meet the criteria for major depression.  On 
Axis I it was noted that the veteran did not meet "the 
criteria for PTSD."

The examiner explained that in order to meet the criteria for 
PTSD one must display persistent avoidance symptoms.  In the 
veteran's case, there was an absence of persistent avoidance 
symptoms.  He explained that the veteran displayed arousal 
symptoms but the symptoms were not significant.  The examiner 
found that the veteran had very good functioning throughout 
his life, which included a high level of functioning 
occupationally, interpersonally and socially.  


Analysis

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005) (requiring diagnosis in accordance with the 
DSM IV); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of his 
service.  38 C.F.R. § 3.304(f) (2005).

A diagnosis of PTSD by a competent medical professional is 
presumed to be in accordance with DSM IV.  Cohen v. Brown, 10 
Vet. App. 128 (1997).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2005).  See Baldwin v. West, 13 Vet. App. 
1 (1999).

The evidence shows that the veteran served in combat, and 
endured combat stressors, including the loss of his flight 
crew.  The requirement for satisfactory evidence of an in-
service stressor has been satisfied.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

There is, however, no competent evidence of a diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125.  The only 
competent evidence consists of the VA examinations in April 
and December 2002.  These examinations ruled out a current 
diagnosis of PTSD.

As a layperson, the veteran is not competent to express an 
opinion as to medical diagnosis.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).   Thus, his assertion that he has PTSD is 
of no probative weight.  Id.

Without competent evidence of a current diagnosis of PTSD, 
the weight of the evidence is against the grant of service 
connection for that disorder.  38 U.S.C.A. § 5107 (West 
2002).  

The Board has considered the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


